            Case 4:20-cv-40092-TSH Document 1 Filed 07/17/20 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



 ZIMRI HAMPTON
                                                          COMPLAINT AND JURY
        Plaintiff,                                        DEMAND
 v.

 KASON CREDIT CORPORATION

        Defendant.


                                        INTRODUCTION

       1.       The United States Congress has found abundant evidence of the use of abusive,

deceptive, and unfair debt collection practices by many debt collectors, and has determined that

abusive debt collection practices contribute to the number of personal bankruptcies, marital

instability, to the loss of jobs, and to invasions of individual privacy. Congress wrote and passed

the Fair Debt Collection Practices Act to eliminate abusive debt collections practices by debt

collectors, to ensure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.

       2.       This action arises out of Defendant Kason Credit Corporation’s illegal efforts to

collect a consumer debt from Plaintiff in violation of the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692 et seq.; the Massachusetts Debt Collection Practices Act

(“MDCPA”), G.L. c. 93, § 24A; and the Massachusetts Consumer Protection Act (“MCPA”),

G.L. c. 93A § 2 et seq.
            Case 4:20-cv-40092-TSH Document 1 Filed 07/17/20 Page 2 of 10



                                   JURISDICTION & VENUE

       3.       The Court has jurisdiction pursuant to 28 U.S.C. § 1331 because this case arises

under the laws of the United States and is brought pursuant to the FDCPA, 15 U.S.C. § 1692, et

seq.

       4.       This Court has supplemental jurisdiction of Plaintiff’s state law claims pursuant to

28 U.S.C. § 1367.

       5.       Venue is proper in this Court because, pursuant to 28 U.S.C. § 1391(b), a

substantial portion of the acts giving rise to this action occurred within the Commonwealth of

Massachusetts.



                                             PARTIES

       6.       Plaintiff Zimri Hampton (“Ms. Hampton” or “Plaintiff”) is a natural person

residing in the Commonwealth of Massachusetts.

       7.       Defendant Kason Credit Corporation (“Kason” or “Defendant”) is a corporation

organized under the laws of Connecticut with is principal office located in Connecticut.

       8.       The principal purpose of Kason’s business is the collection of debts.

       9.       Kason uses at least one instrumentality of interstate commerce or the mails in its

business.

       10.      Kason regularly collects or attempts to collect, directly or indirectly, debts owed

or due (or asserted to be owed or due) another.

       11.      Ms. Hampton suffered an injury in fact that is traceable to the acts and/or

omissions of Defendant, which is likely to be redressed by a favorable decision in this matter.




                                                  2
          Case 4:20-cv-40092-TSH Document 1 Filed 07/17/20 Page 3 of 10



                                       COMMON FACTS

        12.    On or about July 25, 2019, Kason mailed a letter (the “Letter”) to Ms. Hampton, a

copy of which is attached hereto (Exhibit A).

        13.    The Letter was mailed to Ms. Hampton at 51 Erie Avenue, Worcester,

Massachusetts.

        14.    Kason sent the Letter to Ms. Hampton in connection with the attempt to collect a

debt.

        15.    Among other things, the Letter stated the following:

        To: ZIMRI HAMPTON

        This is to notify you that further proceedings are being considered against you in
        regards to the above referenced account.

        Asset information is being accumulated which may be used should these
        proceedings become necessary.

        Your lack of attention and cooperation have made these considerations necessary.

        Call us today or send PAYMENT IN FULL immediately.

(Ex. A). (Emphasis in original).

        16.    The Letter stated that it was an attempt to collect a debt.

        17.    The Letter stated that Kason is a debt collection agency.

        18.    The Letter requested payment in the amount of $867.36, which the Letter stated

was owed to East Windsor Ambulance.

        19.    The Letter included a payment coupon for Ms. Hampton to detach and return with

the requested payment of $867.36.

        20.    The debt Ms. Hampton owed to East Windsor Ambulance was incurred from

personal, family, or household purposes.



                                                 3
          Case 4:20-cv-40092-TSH Document 1 Filed 07/17/20 Page 4 of 10



        21.    The debt Ms. Hampton owed to East Windsor Ambulance was incurred from

consumer purposes.

        22.    The debt Ms. Hampton owed to East Windsor Ambulance was not incurred for

business purposes.



                                 COUNT I
          VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. § 1692e

        23.    The preceding allegations are incorporated by reference.

        24.    As of July 25, 2019, Kason was not licensed to operate as a debt collector in the

Commonwealth of Massachusetts.

        25.    Pursuant to G.L. c. 93, § 24A(a), Kason was prohibited from engaging in the

business of a debt collector without first obtaining a license to do so.

        26.    By mailing the Letter to Ms. Hampton, Kason engaged in the business of a debt

collector in the Commonwealth of Massachusetts notwithstanding that it was not licensed to do

so.

        27.    Kason is a “debt collector” as that term is defined in § 1692a of the FDCPA.

        28.    Pursuant to 15 U.S.C. § 1692e, a debt collector is prohibited from making any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.

        29.    Pursuant to 15 U.S.C. § 1692e(5), a debt collector is prohibited from taking or

threatening to take any action that cannot legally be taken or that is not intended to be taken.




                                                  4
          Case 4:20-cv-40092-TSH Document 1 Filed 07/17/20 Page 5 of 10



       30.     Pursuant to 15 U.S.C. § 1692e(10), a debt collector is prohibited from the use of

any false representation or deceptive means to collect or attempt to collect a debt or to obtain

information concerning a consumer.

       31.     Pursuant to 15 U.S.C. § 1692(f), a debt collector is prohibited from the use of any

unfair or unconscionable means to collect or attempt to collect any debt.

       32.     The Letter sent to Ms. Hampton violated 15 U.S.C. §§ 1692e, 1692e(5),

1692e(10), and/or 1692f.

       33.     Ms. Hampton suffered economic and non-economic damages due to Defendant’s

unlawful actions.



                            COUNT II
  VIOLATION OF THE MASSACHUSETTS DEBT COLLECTION PRACTICES ACT
                           G.L. c. 93, § 24

       34.     The preceding allegations are incorporated by reference.

       35.     Kason is a “debt collector” as that term is defined in G.L. c. 93, § 24.

       36.     Pursuant to G.L. c. 93, § 24A(a), “No person shall directly or indirectly engage in

the commonwealth in the business of a debt collector, or engage in the commonwealth in

soliciting the right to collect or receive payment for another of an account, bill or other

indebtedness, or advertise for or solicit in print the right to collect or receive payment for another

of an account, bill or other indebtedness, without first obtaining from the commissioner a license

to carry on the business, nor unless the person or the person for whom he or it may be acting as

agent has on file with the state treasurer a good and sufficient bond.” G.L. c. 93, § 24A(a).

       37.     Kason engaged in unlicensed debt collection efforts against Ms. Hampton in

violation of G.L. c. 93, § 24A(a).



                                                  5
          Case 4:20-cv-40092-TSH Document 1 Filed 07/17/20 Page 6 of 10



       38.      Ms. Hampton is entitled to make a claim pursuant to G.L. c. 93, § 12.

       39.      Ms. Hampton suffered economic and non-economic damages due to Defendant’s

unlawful actions.



                                        COUNT III
                                 VIOLATION OF G.L. c. 93, § 49

       40.      The preceding allegations are incorporated by reference.

       41.      Pursuant to G.L. c. 93, § 49, Kason is prohibited from engaging in efforts to

collect or attempt to collect a consumer debt in an unfair, deceptive, or unreasonable manner.

       42.      Kason engaged in unlicensed debt collection efforts against Ms. Hampton in

violation of G.L. c. 93, § 49.

       43.      Ms. Hampton is entitled to make a claim pursuant to G.L. c. 93, § 12.

       44.      Ms. Hampton suffered economic and non-economic damages due to Defendant’s

unlawful actions.


                             COUNT IV
      VIOLATION OF THE MASSACHUSETTS CONSUMER PROTECTION ACT
                            G.L. c. 93A, § 2

       45.      The preceding allegations are incorporated by reference.

       46.      Kason is engaged in trade in Massachusetts.

       47.      Kason is engaged in commerce in Massachusetts

       48.      Kason does not maintain a place of business within the Commonwealth of

Massachusetts

       49.      Kason does not keep assets within the Commonwealth of Massachusetts.




                                                 6
          Case 4:20-cv-40092-TSH Document 1 Filed 07/17/20 Page 7 of 10



       50.     Pursuant to G.L. c. 93A, § 2, Kason is prohibited from engaging in unfair or

deceptive acts or practices.

       51.     Although the terms “unfair” and “deceptive” are not defined in the statute, courts

have typically found a practice to be unfair if it is “(1) within at least the penumbra of some

common-law, statutory, or other established concept of unfairness; (2) whether it is immoral,

unethical, oppressive, or unscrupulous; [or] (3) whether it causes substantial injury to

consumers.” PMP Associates, Inc. v. Globe Newspaper Co., 366 Mass. 593, 596, 321 N.E.2d.

915, 917 (1975). Furthermore, “an act or practice is deceptive it is possesses a tendency to

deceive. In determining whether an act or practice is deceptive, regard must be had, not to fine

spun distinctions and arguments that may be made in excuse, but to the effect which it might

reasonably be expected to have upon the general public.” Leardi v. Brown, 394 Mass. 151, 156,

474 N.E.2d 1094, 1099 (1985).

       52.     Kason engaged in unfair or deceptive acts or practices in violation of G.L. c. 93A,

§ 2 by engaging in unlicensed debt collection efforts against Ms. Hampton.

       53.     Kason’s action(s) was also a per se violation of G.L. c. 93A, § 2, as it violated

G.L. c. 93, § 24A. Pursuant to G.L. c. 93, § 28, a violation of § 24A “shall constitute an unfair

or deceptive act or practice” under the Massachusetts Consumer Protection Act, G.L. c. 93A, § 2.

       54.     Kason’s action(s) was also a per se violation of G.L. c. 93A, § 2, as it violated

G.L. c. 93, § 49. Pursuant to G.L. c. 93, § 49, a violation of § 49 “shall constitute an unfair or

deceptive act or practice” under the Massachusetts Consumer Protection Act, G.L. c. 93A, § 2.

       55.     Kason’s action(s) was also a per se violation of G.L. c. 93A, § 2, as it violated the

Federal Trade Commission Act (“FTC”). Pursuant to 15 U.S.C. § 1692l(a), a violation of the

FDPCA is a per se violation of the FTC, and Massachusetts has “wholly incorporated” the FTC



                                                  7
         Case 4:20-cv-40092-TSH Document 1 Filed 07/17/20 Page 8 of 10



such that a violation of the FTC is a per se violation of G.L. 93A, § 2. McDermott v. Marcus,

Errico, Emmer & Brooks, P.C., 775 F.3d 109, 123 (1st Cir. 2014).

       56.     Because Kason does not maintain a place of business or keep assets within the

Commonwealth, it was not entitled to receive a pre-suit demand letter from Ms. Hampton

pursuant to G.L. c. 93A, § 9.

       57.     Ms. Hampton is therefore entitled to make a claim pursuant to G.L. c. 93A, § 9,

notwithstanding that she did not send Kason a pre-suit demand letter. See Moronta v. Nationstar

Mortgage, LLC, 476 Mass. 1013, 64 N.E.3d 1287 (2016).

       58.     Ms. Hampton suffered economic and non-economic damages due to Defendant’s

unlawful actions.

                                   REQUEST FOR RELIEF

       WHEREFORE, Ms. Hampton requests that the Court issue judgment in her favor and

against Kason Credit Corporation, as well as the following relief:

       A. Judgment that Kason violated the Fair Debt Collection Practices Act;

       B. Judgment that Kason violated the Massachusetts Debt Collection Practices Act;

       C. Judgment that Kason violated the Massachusetts Consumer Protection Act;

       D. Actual and compensatory damages;

       E. Treble damages;

       F. Statutory damages;

       G. Costs and attorney’s fees; and

       H. All other relief to which she is entitled at law or equity.




                                                 8
         Case 4:20-cv-40092-TSH Document 1 Filed 07/17/20 Page 9 of 10



                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.


                                               Respectfully submitted,

                                               Plaintiff,
                                               Zimri Hampton
                                               By Counsel,


                                               /s/ Christopher M. Brine
                                               Christopher M. Brine (BBO 679289)
                                               Brine Consumer Law
                                               100 Grove Street, Suite 116
                                               Worcester, MA 01605
                                               P – (508) 556-1899
                                               F – (508) 556-9951
                                               cmb@brineconsumerlaw.com
Date: July 17, 2020




                                                  9
Case 4:20-cv-40092-TSH Document 1 Filed 07/17/20 Page 10 of 10




                                                                 A
